Citation Nr: 1625159	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of that hearing is associated with the claims file.  

This matter was previously remanded by the Board in December 2014.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

In December 2014, the Board remanded the issue on appeal to obtain a VA examination and opinion to determine the effects of all the Veteran's service-connected disabilities, in combination, on her ability to maintain employment consistent with her education and occupational experience.  The remand further instructed the RO to readjudicate the claim after obtaining a VA examination and opinion and to issue a supplemental statement of the case (SSOC) if the claim remained denied.

The Veteran was afforded relevant VA examinations in November and December 2015 and reports of these examinations have been obtained and associated with the claims.  In addition, in January 2016, an addendum VA opinion was provided that specifically considers the effects of all the Veteran's service-connected disabilities, in combination, on her ability to maintain employment consistent with her education and occupational experience.  However, the record does not show that the AOJ readjudicated the issue on appeal after obtaining the January 2016 opinion.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




